Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 1 of 8
                                                                                                    n
                                                                   (
                                                                   -
                                                                   ..l
                                                                     Ltj.u
                                                                         ...t
                                                                            o.
                                                                             -
                                                                             .o
                                                                             l .-.,ï
                                                                                   y             D,1,
                               UNITED STATES DISTRICE COURT
                               SOUFHERN DISTRICF OF FLORIDA                 hzï
                                                                              ël'
                                                                                f25 2221
                                                                             AN GELA E.NG(3LE
                                                                             CLERK U.B.DIt)T.C'I7
 AUNDRICE HDSS                                                               S.D.(;FFLA.-l
                                                                                         k1IAMI
                ,

      DEFENDANT,

                                                    CASE N0: 1:13-2O368-CR-KING-OO1
  UNITED STATES 0F AMERICA ,

      RESPONDFNT.
                                EMRRGENCY COVID-19 MCFION
                                   FOR RECONSIDERATION
       COMES N0W Defendant Aundrice Moss, pro se, humbly filing in this Honorable
  Court Defendant's Fmergency COVID-19 Motion for Reconsideration of Defendant's

  pro se Hotion to Reduce Sentence (DE 64) filed December 8, 2020, as Defendant
  has exhausted his administrative remedy with the warden of his institution (see
  Exhibit A).

  I ask for this on May 20 , 2021.


                                                    Respectfully suhnitted,



                                                    Aundrice Moss, Pro Se
                                                    03323-104
                                                    USP Yazoo
                                                    P.O. Box 5000
                                                    Yazoo City, MS
                                                    39194-5000




                                           -
                                               1-
Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 2 of 8




                                    Exhibit A

         Warden's Denial of Defendant's Request for Compassionate Release
Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 3 of 8


                                                                                                    2J
                                                                                                    ;
* U. <
   S.DepartmentofJustiee                                RESPONSE TO INMATE REQUESTTO STAFF
  FederalBurtau ofPrisons

  From: M oss,Aundrice                            03323-104       L-B       jv c y azoo Citz        '
         I.AS1*NAM L PIllS'r,M 1nD1.E INI'I-IAL   REG.NO.        VINI'I,      INSTITUTION           *




  This is in response to your Inmate Request to Staff. We have received your
  request for compassionate release/Home Confinement. We have forwarded it to
  the Complex 's Reduction-in-sentence Coordinator. lf you do not receive a
  response within 30 days from the date you submitted your compassionate-release
  request, you may file a motion for compassionate release with the appropriate                 .
  United States Distrlct Court. Tf further guidance is warranted please feel                        k
  free to reach out to your unit team . I trust I have addressed your concerns.
                                                                                                <




                                                                                    -       .       r'
  Shannon D. W ithtrs                                                                               j
                                                                                                    j
  ComplexW arden                                                             Datc                   1
                                                                                                    '




                                                                                                    j
                                                                                                    !
                                                                                                    *




                                                                                        .   N
Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 4 of 8




                                    Exhibit B


         Fmployee Union's Response to Increase in Population at USP Yazoo
                                                                                                       about:blank
Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 5 of 8



                      Am erlcan Federaeon ofGovernm entEm ployees
                                CouncilofPrison Locals C-33
                                        Lnnml1013

                                  Cynd- L.Pdce.Pm .
                                                  ee pt                         .
                                           P.0.Box 413
                                    Yazoo Ci1,Mississi
                                                     ppi::2f9
                                          4*2)i514- ext4540
                                           - -528-a:4,cà                     *e 1*
                                           (662)754.4:8:Fax

                                                                   September22,2020


       T0: HONOM BLE CINDY HYDE-SMI
                                  TH,SENATOR

       ei
        nningSepe ber1,2020FCCYaœ ài
                                   tychang
                                         'e memebnoftheUni
                                                         tedStatesPenitenti
                                                                          ary
       (USP)tn a Low e JI@ I
                           eelinstlte .In Augustof120.- A>               advi
                                                                            e they > I
                                                                                     d%
       impb- ntngth- Y w dlam .Q             tstatd * lY.
                                                        AIUne No.1013,2 erSeptem% r1,2020,
       th USP e I* a Caœ Leœ 11ard IYTY          H>     rfe .. n e prre ures they pl
                                                                                   anned on
       i* - f% < e: % % *1* :
          @ Bl i
               nni
                 ng Y Ym*r1.120,apo ximatelyfnur-hunde (4ë)inmateswnuldbesentto the
             fe l
                ity
          * T* Marianna!Fl
                         oridai
                              nmatesal
                                     reo houe atUSPFCCYn% Cityu ldtm sentbacktcthei
                                                                                  r
            insdtu*ne lnning> ojwrj,s s ,
          * Bu- #l
                 I* aëvingdaily* - t% USPœ mv entofi
                                                   nmateintake
          * Inmat- will* pI- i
                             nuni
                                nhe e unilandquarandnd forfxdeen(14)days
       FCC Ynxm C'
                 lty i
                     s shortœ e-hunde mi
                                       rty-fourstaffthrouge tthe œ mpl
                                                                     ex.FCC Yazœ Cityhas now
              apebv (11)of- hœ si ngeni* œtofmetwelve(12)availabl
                                                                e.PfiortcSeptember1,2020,
       *e* - nomœe *anfnur(4)houérN eni    tso>no ulady.Thiskasduetothestamngshortagewe
       curœntlyaref* %.l
                       ti
                        shMhlyunfeasibb fortheAgencytotakeonm reinmateswhenthestaKngIevel
       h% nott- increae .This increa- tt* inherentwcrkbat ai changesthe working cm ditionsofthe
       st8 hem atFCC YA'- Ci
                           ty.Wednnd have *e staffinç= pli - t* fuliltheneedsofthisinsùtuùon,
       wi
        te t** % undose         0n* t* sY .0ursta;arede ,- % sixt- (16)houm ormoredaily,
       Dv dap ae       .Someha* rmt-- ntheiffamil
                                                iesdap ina> dœ totheincease i
                                                                            nwork.Staffthat
       wclkinctherdepcdmcnts(nopo stdy)xlleecfbeinganeffe (i.eteacheo,secretaries,aœotmtants,
       et),are*1%          fm > i  rhie !* % ad plaœ inofl œ r(cuse y)v iti ons.The?arebeinç
       ufkeyM *e twodi   * rentjobassigne t,* ib*ingcnlypad klœecapaci ty.lnadditionthesenon-
       ctlse ysta#aresfllrequifedto1111Neir#ba knmenl andA *1% di   sciplinedfornotœmpleting
       their:bsae 4rnotwane t;* reassignd t:acustodyN itbnœnùnuœsly.TheAgencyhascalled
       th:AtlgmentadonMdthem isno@ icye intheBureaunfPe nse ereth1  si
                                                                     sIawful.
       F* Appkpdaeon' ;etof2:/9,s%W ,M llx gh,14 *       1lpma& populanon Jon#llve: to
       œ lla. e 1* 2*13 hlgh,ov= W lng Y alp: a :e nlz* @- tte cotAcnonnlo*c*rza/ety,
       F4nuladyathlgh-nndmelvm-eectl* W lllnes Fhecomml* empeal ItSd/rect/on to BOP to
       .lldlâ ovo l/n- on avg- nâtloa;hl- m- full-tlm.ea      e 4/omcna tonliminatetlleneed




                                                                                                  2/5/202I l:04 1711
                                                                                                                     about:blank
        Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 6 of 8


                 * - - t*- e nonm se - #@- ;.pdImn v.aâlœ bnw tdmlnioncddoll.v.ls
                 Ina e ,pd.#+ . * + # .U m llcnenu** nu* u- * *        o,Inma*,to,
                 ne aG IndG lnqM M - > * tatW t- M - '' -l*m- .a * duk fe e #nhln
                 # * P H lfe * th- . hv - e Inm- e >          In &* **1y-r 20f9
                 *    ** !d *
                 Addie ally,t? i
                               nmdes*athaMearrie tûUSPYnmo Ci
                                                            ty,fom ete % encies,have testd pcsi
                                                                                              tive for
                 CQV!D49.FYm theo- tûfthePandemk,FCC YA'OOCitywasatforty(40)Krcentaffectedwi ththe
                 Ce nakms.Miracue sly,we- able* e ucethatyrcentay * zero(0)unjlrecently.Byallûwing
                 *e% bmatestnœ - intoœ rfe litio e thisdez lyvi   m s,i
                                                                      tnctonlyptltsmeinmate m pulaùon atrisk,
                 butste asu 1l.W '
                                 I
                                 th thatM ing a-        ,i
                                                         tinA aa thed1- Qfme sta# taking the Coronakirus
                 be into thei
                            rY mmuni  ti
                                       es and teirfamilbs.n atisa ri
                                                                   skthate aœ beir: fcrced to take due to the
                 Ay ncy'se ligenœ tcensureœrsafety.0urO lectiveBargai
                                                                    niw Agrarrent'
                                                                                 s(CBA),whi
                                                                                          chi
                                                                                            sstillin
                 efu I angtlëeisdeari
                                    nitsms- l ofA* !@27e lon..'''=-œInIt:1*1-,Vhereareessentiall   y
                 * (2)de nd ae--ofe- -m + I% > sifo .ndh-*h d e loy-: intheFeder.l
                 Bq- ud Pfl:onv:1,th*flate lth -*-'--th*ufo :M e l-elngofemploy---,involvestb.
                 Inh- nthm d: ot. * rr* 0:.1*nvlmn- nt;and 2.th. *- M d,* 1th 8fect: the zafety and
                 he % d a ploy- :,i- olve theIne -nthm rd: Assx idede thennrmalindustrialoperations
                 foqe th= ghouttheFe eolBu- ud P* ::.> '

                 Wedonothavee= ghe kalsta#tomet- nœ efthe*                  %*angeinthee dlitybvelforthe
                 USP.Ine      to beaCa* Leœ 11fe lty'FCC Y>- Ci
                                                              N <II---=ensurethere aœ ex ughQedkal
                 Sta#avàlabbtohœO so lnmates,e re ao ndtecl
                                                          ock* .TheMedkalY padmenti
                                                                                  sshod
                 cfsta#a * 1andis* 2 ye indfcrt* dutbs*atned to% jlbdC0VIF 19

                 FCC YA- C'
                          Ityhasnn Onùngencypl
                                             anforCOVID-19.0urSafetyDepaft- tjustfail
                                                                                    edthe G rona
                 Mms Rem % Team's unan= ne visitfYm Washinge D.C,Thi      s team comprise ofRegional
                 K3u lcalPe sse als#l:came to revbw thepe ures atFCC Y*v Ci  tyimpbmentedtnensure we
                 - f:l  bA% pmy rprote linde r- bg > sprez ofthe Coronavi
                                                                        nls.otlrSafetyDepartmentisnot
                 equipe * = tai
                              nandminimizethespm.
                                                M e inth*facil
                                                             ity.I
                                                                 ti
                                                                  ssurelynotmuipe todecreasethe
                 w tentialspmz from hundredscfi
                                              ndi
                                                e ualswhoareœ mingfrom acrossthecountryintoourfacilities


                 T* Upbnishumbly* 1* '% *atyœ it*fMene œ thestafse alf* C# tolHi
                                                                               ll.We areindire
                 *    n1 œ dwe-      anymlbfp uO y1 abletopmvide.


                 Humbl                ,
                         zI               z
                                          .    .

                         *    j           ant,LY.
                                                A 1013
             /
             I

             t




4 of8                                                                                                           2/5/2021 l:04 PN1
Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 7 of 8




                         ,
                         )
                         /'#
                         ,
                           ,h
                            ?i
                             ... ..
                                  ,
                                  17
                                   '
                                   .
                                   ,!.
                                   4 '
                                 (4(
                                   .. j
                                      /f
                                       ,y
                                       ;tj
                                    ....')
                                         g
                                         .                          .




                                                                    .L-LL                                                                                                           >
                                                                                                                                                                                    (' N)
             '.
              /,.
                1
                #@
                 r!
                 /4. ,
                     y
                     ;
                     ,4)4
                        ..
                         ,k                                                                                                                                                      ë)
                                                                                                                                                                               c'sf
                                                                                                                                                                                     te' .




                          s1
                         -L
                          '    -à
                           f. ttr)-
                                  . .... '
                                                                     .
                                                                     .-
                                                                     ;..
                                                                               .
                                                                              . .
                                                                                                             '
                 .                                                                                                  .
                                                                                                                    :
                                                                                                                    r
                                                                                                                    j
                                                                                                                    ,-
                                                                                                                     ,
                                                                                                                     j
                                                                                                                     ;
                                                                                                                     -
                                                                                                                  .....
                                                                                                                      ,
                                                                                                                  --,.,


            ''
                 )
                 h
                 ,
                 -
                 ,
                 t!
                  f
                  -j
                   j
                   i!
                    ,
                    q
                    t;
                    #;t T
                     -
                     .
                     (
                     '  'p
                         ',
                          jk;!
                             yi
                              t.
                               ,qr-:                      .                                                         (''%
                                                                                                                 -..A ;
                         .

                            itt
                                                               .
                                                                                                                                             )--
                                )E, .
            --                                        .
                                                                                                                  j''h1                  -

                   i!
                   d'
                    i)
                    jl
                     -
                     q-
                     L
                     .)
                      ,
                           4     ...
                              ....-
                                   -.
                                  ..-
                                      .

                                                                     .
                                                                                   .

                                                                                                                                             (
                                                                                                                                                J
                     '                                                                                                                       '.-- ()        /

                 '-
                  )$
                   ,4
                    4!
                     ,
                     3. .!
                         /?
                          '
                          $#
                           !
                           /'
                                                                                                                               t.-
                                                                                                                                                       -.
                                                                                                                                                           #-                           .    r'
                                                                                                                                                                                              V''
                     9
                     !
                     j
                     j     p
                           j
                           j!
                            '
                            t,
                             .          ,                      .
                                                                                                                               .
                                                                                                                               g'
                                                                                                                                         ,
                                                                                                                                             -   )         >)                      -.-
                                                                                                                                                                                              (-,
                                                                                                                                                                                                j
                                                                          .                                                                                 k.-                 ()           .'--

                             t
                             .u.
                             '                                 .    ô.y, )    .,
                                                                                                                               f'%
                                                                                                                              j '       .-.-.
                                                                                                                                             j.
                                                                                                                                              -
                                                                                                                                              ..
                                                                                                                                               ,
                                                                                                                                                        -
                                                                                                                                                            j'
                                                                                                                                                             .
                                                                                                                                                            k/)
                                                                                                                                                                               ee-',
                                                                                                                                                                               ..p>>
                                                                                                                                                                                             /4-- I
                                                                                                                                                                                             /'<fl
                                                                                                                                                                                                  .

                                                                                                                                                                                             N !
                                                                                                                                             ., J /%
            ,'
            .,
             !
             jj
             , #r
               /p
                ?,
                 '
                 t !
                   (y
                 . .
                    '
                    $#
                yj jj
                     !
                     j
                     '
                     /i
                      t
                      r
                      ,fL                            .,-      .
                                                                                                                                         k> .
                                                                                                                                         '

                                                                                                                                         'X f
                                                                                                                                             1'         f
                                                                                                                                                                               =>
                                                                                                                                                                               -
                                                                                                                                                                                $-
                                                                                                                                                                                   C
                         . -              .
                                                               @.:.1                                                                                        k-
                                                                                                                                                                                tù
                                                                                                                                                                                   t-.
                                                                                                                                                            n/
                                                                                                                                   .œ   ;&'*M)             (=
                                                                                                                                                       .'-'* p         %.e*    <2               J
                 .                                                                                                                                         L            N>      -.            (e
             )'
             -!
              $
              '
              j/
              k!
               -34 !.
                    !k
                    'jj
                      !;l
                        r                             .                                                          v./7
                                                                                                                               .

                                                                                                                              r)..j
                                                                                                                                                K.
                                                                                                                                                       .. . j-
                                                                                                                                                            ec)
                                                                                                                                                             x
                                                                                                                                                            .-
                                                                                                                                                              -'   c.  '
                                                                                                                                                                       r
                                                                                                                                                                       -
                                                                                                                                                                        ..-

                                                                                                                                                                    .w..)
                                                                                                                                                                          .a
                                                                                                                                                                               ts..'w) .
                                                                                                                                                                                       c.Nj
                                                                                                                                                                                             z.
                                                                                                                                                                                               -.
            .;'
              jj
              !t
               F
               I
               Pj., .
                ..   ,
                     jj
                      !
                      6
                        j
                        t,
                       gr
                       .
                     '.r.t
                         (                                    --.                                                                                 1 i h )hl -.-.          -,    'x
                                                                                                                                                                                    )
                                                                                                                                                                                    h
                                                                                                                                                                                  ...
                     ..                                                                                          <N       .              .w.-,         .           --.
                                                                                                                                                                   o 78        '---- .n'>.




            '
                         i
                      .
                      .
                      ..     )
                         j
                         $
                     7%
                     *                                                                          -   )
                     Cwj
                 âmn y
                     (%.'**j                                                                    ?<r
                     jeJ                                                                        rA
                                                                                                k.  fh
                 N'%
                   z'h
                     i'--')                                                            C
                                                                                       )        d
                      -. -h
                                                                                       Tt           N.
                                                                                                        -N
                                                                                                     zN'w
                                                                                       .
                                                                                       Q        -   6
                                               C)
                                                =C                                     S
                                               y-J
                                               f%k )                                            k...J
                                                 T-*
                                                                                       wA N.
                                                                                           '
                                            'to
                                              >-                                       Q            %
                                                                                                    k.-7
                                                                                   C'r1
                                            L-.'
                                               j-                .                                p.1
                                             v.D               N.
                                                                &.. C-
                                                                     'D'                          : '
                                                                                                  . -
                                                                                                    *
                                                                                                w. .3
                                                                                       ..
                                                                     .
                                              . ..            -                             .
                                                                     22
                                                                    -.à':EE
                                                                          7
                                                                          .
                                                                          '
                                                                          -
                                                                          ;,
                                                                           ..                   ----u-
                                                                                                    '
Case 1:13-cr-20368-JLK Document 66 Entered on FLSD Docket 05/25/2021 Page 8 of 8
